EXHIBIT 17.1 Saga Energy, Inc. 1509 East Chapman Ave Orange, California 92866 To the Board of Directors of Saga Energy, Inc.: I, Ilyas Chaudhary, hereby resign as Chief Executive Officer and President of Saga Energy, Inc. (the “Company”), effective as of 8:00 A.M., C.S.T., January 4, 2014.As a result of my resignation, I no longer hold any officer, executive or employee position whatsoever with the Company or any of its subsidiaries, provided that I remain as a member of the Board of Directors of the Company. Dated:January 4, 2014 Very truly yours, /s/ Ilyas Chaudhary Ilyas Chaudhary
